Citation Nr: 1327037	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  11-19 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder.

2.  Entitlement to service connection for residuals of left leg injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to August 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA), Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for a psychiatric disorder, including  posttraumatic stress disorder.  On VA examiner in May 2011, the VA examiner stated that the Veteran did not currently have symptoms to support the diagnosis of posttraumatic stress disorder.  The VA examiner did diagnose adjustment disorder with anxiety and depressed mood.  

The Veteran also asserts that he has a scar on his left thigh from an injury in service.  The service treatment records do not show the injury, but the Veteran is competent to describe the injury and the type of injury is consistent with the Veteran's duties as a training officer.  In June 2013, a private physician stated that the Veteran had a scar on the left thigh that had likely been there for a long time.  

As the record is insufficient to decide the claims, further development under the duty to assist is needed.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since April 2010. 

2.  Afford the Veteran a VA psychiatric examination, including psychological testing for posttraumatic stress disorder, to determine: 

a).  Whether the Veteran has posttraumatic stress disorder, and, if so,  

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that posttraumatic stress disorder is related to the Veteran's service, including the Veteran's experiences as a training officer and range officer and as a duty officer for survivor assistance, but no combat experience?  

The Veteran has described his in-service stressors in statements in July 2008 and on VA examination in May 2011.  In brief, the stressors were: (1) as a training officer, he had to take a live grenade out the hands of a soldier, who had frozen in fear while handling the grenade; (2) as a range and safety officer, he was instructing a recruit on how to fire a rifle and the recruit jerked the rifle trigger and a round hit the Veteran's belt buckle; and (3), as a survivor assistance officer, while informing a family of their son's death in Vietnam, the father threatened him with a shotgun.







c).  If posttraumatic stress disorder is not diagnosed, then is it more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that any current psychiatric disorder other than posttraumatic stress disorder is related to a injury, disease, or events in service?  

The Veteran's file must be made available to the VA examiner. 

3.  Afford the Veteran a VA examination to determine:

Whether the current left thigh scar is consistent with the Veteran's statement that in a training exercise he was hit with a piece of shrapnel?  

The Veteran's file must be made available to the VA examiner.  

4.  After the above development, adjudicate the claims.  If any benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


